FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 15, 2021

                   Nos. 04-21-00479-CR, 04-21-00480-CR, 04-21-00481-CR

                                        Robert MAY, Jr.,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 18-03-00038-CRK
                           Honorable Lynn Ellison, Judge Presiding


                                         ORDER
       The clerk’s records were due to be filed in this court on November 29, 2021. After the
due date, the Bexar County District Clerk filed a notification of late record. The notice requested
an extension of time to file the records until January 7, 2022.
        The request is GRANTED. The clerk’s records are due on January 7, 2022. See TEX. R.
APP. P. 35.3(c).

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of December, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court